Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 19 April 2022 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to because:
In Figs. 1, 2, and 4, multiple reference characters have been used to designate the same structural element (i.e. see reference characters “18” and “22” in Fig. 1).  Only one reference character and its associated lead line should be used to designate a particular structural element in any given figure.
Regarding Figs. 5 - 7, each figure should include at least one reference character and associated lead line to identify the various structural element(s) illustrated in the figure.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 is objected to because of the following informalities:  In line 6 of claim 1, “where in” should be changed to “wherein”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9 - 12 and 16 - 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cordua (US 5,163,618).
Regarding claim 9, Cordua discloses a turf cover for a water drainage system comprising: an upper plate (upper, horizontal surface of cap 50; Figs. 7 and 8) defining a central orifice (central bore 53) configured to receive an end of a conduit (cylindrical surface 56 forms a conduit) that partially houses a pop-up drain emitter (sealing device 10), wherein a diameter of the central orifice (53) is greater than an outer diameter of the conduit (56) and less than an outer diameter of an outer rim (circular peripheral edge 96) of the pop-up drain emitter, and the upper plate is configured to be disposed between the outer rim and the ground and to be disposed radially about the pop-up drain emitter to inhibit vegetative growth proximate to the pop-up drain emitter (Figs. 1, 2, and 6 - 8; col. 3, line 9 - col. 4, line 35).
Regarding claim 10, Cordua further discloses a side plate (vertical, cylindrical wall of cap 50 in which screw threads 51 are formed) protruding downward from a bottom surface of the upper plate (upper, horizontal surface of cap 50; Figs. 7 and 8), wherein the side plate forms a closed loop that extends about the central orifice (53) (Figs. 7 and 8).
Regarding claim 11, Cordua further discloses the side plate (vertical, cylindrical wall of cap 50 in which screw threads 51 are formed) is substantially perpendicular to the upper plate (upper, horizontal surface of cap 50) (Figs. 7 and 8).
Regarding claims 12 and 18, Cordua further discloses ribs (ridges of screw threads 51) that extend from the side plate (vertical, cylindrical wall of cap 50 in which screw threads 51 are formed) toward the central orifice (53) (Figs. 7 and 8).
Regarding claim 16, Cordua discloses a water drainage system comprising: a pop-up drain emitter (10) having a lid (sealing plate 95) configured to transition from a retracted position to an advanced position to emit water and an outer rim (96) disposed radially about the lid; and a ring-shaped plate (upper, horizontal surface of cap 50; Figs. 7 and 8) having an inner dimeter defining a central orifice (53) and an outer diameter, wherein the pop-up drain emitter (10) is partially disposed within the central orifice (53), the ring-shaped plate is partially disposed below the outer rim and extends beyond an outer periphery of the outer rim, and the ring-shaped plate is configured to engage the ground to inhibit vegetative growth radially about the outer periphery of outer rim (Figs. 1, 2, and 6 - 8; col. 3, line 9 - col. 4, line 35).
Regarding claim 17, Cordua further discloses a side plate (vertical, cylindrical wall of cap 50 in which screw threads 51 are formed) protruding downward from a bottom surface of the ring-shaped plate (upper, horizontal surface of cap 50; Figs. 7 and 8), wherein the side plate forms a closed loop that extends about the central orifice (53) (Figs. 7 and 8).

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 9 - 12 and 16 - 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rusch et al. (US 11,384,854).
Regarding claim 9, Rusch discloses a turf cover for a water drainage system comprising: an upper plate (horizontal cylindrical plate portion of base 22 including flange 25 as shown in Fig. 1) defining a central orifice (23) configured to receive an end of a conduit (100) that partially houses a pop-up drain emitter (cap 24), wherein a diameter of the central orifice is greater than an outer diameter of the conduit and less than an outer diameter of an outer rim (radially outermost surface of cap 24) of the pop-up drain emitter, and the upper plate is configured to be disposed between the outer rim and the ground and to be disposed radially about the pop-up drain emitter to inhibit vegetative growth proximate to the pop-up drain emitter (Figs. 1, 2, and 5; col. 3, lines 38 – 47; col. 4, lines 12 - 15).
Regarding claims 10 and 17, Rusch further discloses a side plate (cylindrical collar 26) protruding downward from a bottom surface of the upper plate (horizontal cylindrical plate portion of base 22 including flange 25 as shown in Fig. 1), wherein the side plate forms a closed loop that extends about the central orifice (23) (Figs. 1 and 5).
Regarding claim 11, Rusch further discloses the side plate (cylindrical collar 26) is substantially perpendicular to the upper plate (horizontal cylindrical plate portion of base 22 including flange 25 as shown in Fig. 1) (Figs. 1 and 5).
Regarding claims 12 and 18, Rusch further discloses ribs (spokes 28; ribs 36) that extend from the side plate (26) toward the central orifice (23) (Figs. 2, 8, 10, and 11; col. 3, lines 50 - 54; col. 4, lines 41 - 42).
Regarding claim 16, Rusch discloses a water drainage system comprising: a pop-up drain emitter having a lid (cap 24) configured to transition from a retracted position to an advanced position to emit water and an outer rim (radially outermost surface of cap 24) disposed radially about the lid; and a ring-shaped plate (horizontal cylindrical plate portion of base 22 including flange 25 as shown in Fig. 1) having an inner dimeter defining a central orifice (23) and an outer diameter, wherein the pop-up drain emitter is partially disposed within the central orifice, the ring-shaped plate is partially disposed below the outer rim and extends beyond an outer periphery of the outer rim, and the ring-shaped plate is configured to engage the ground to inhibit vegetative growth radially about the outer periphery of outer rim (Figs. 1, 2, and 5; col. 3, lines 38 – 47; col. 4, lines 12 - 15).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 - 3 and 5 - 7 are rejected under 35 U.S.C. 103 as being unpatentable over Sitarz (US 4,161,186) in view of Stathakos et al. (US 2017/0014846).
Regarding claim 1, Sitarz discloses a water drainage system comprising: an underground conduit (15) configured to direct water away from an eavestrough (11) that is secured to a building (10); and a pop-up drain emitter (cover means 21) secured to an end of the conduit and having a lid (disc 22) that is configured to transition from a retracted position to an advanced position to emit water from the underground conduit, where in the lid is disposed above ground in at least the advanced position (Figs. 1 - 3; col. 2, line 17 - col. 3, line 2).  Sitarz fails to disclose a turf cover disposed above and adjacent to the ground and radially about an outer periphery of the pop-up drain emitter, wherein the turf cover is configured to inhibit vegetative growth radially about the outer periphery of the pop-up drain emitter.  Stathakos teaches a turf cover (sprinkler guard 100) disposed above and adjacent to the ground and radially about an outer periphery of the pop-up drain emitter (sprinkler head 200), wherein the turf cover is configured to inhibit vegetative growth (vegetation cannot grow through the solid portions of plates 140) radially about the outer periphery of the pop-up drain emitter (Figs. 1 - 4; paragraphs 0018, 0019, 0022, and 0023) to protect the sprinkler head from unintended impact damage.  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed by Sitarz with the turf cover as taught by Stathakos to protect the sprinkler head from unintended impact damage.  
Regarding claim 2, Sitarz fails to disclose the turf cover is anchored to the ground via a plurality of stakes extending into the ground.  Stathakos teaches the turf cover (sprinkler guard 1000) is anchored to the ground via a plurality of stakes (spikes 1040) extending into the ground (Fig. 10; paragraph 0031) to improve the lateral stability of the turf cover.  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the plurality of stakes as taught by Stathakos to improve the lateral stability of the apparatus.  
Regarding claim 3, Sitarz fails to disclose the plurality of stakes is integral to the turf cover.  Stathakos teaches the plurality of stakes (1040) is integral to the turf cover (1000) (Fig. 10; paragraph 0031) to improve the lateral stability of the turf cover.  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the plurality of stakes as taught by Stathakos to improve the lateral stability of the apparatus.  
Regarding claim 5, Sitarz fails to disclose the turf cover includes an upper plate and a side plate that protrudes downward from a bottom surface of the upper plate and toward the ground.  Stathakos teaches the turf cover (100) includes an upper plate (140) and a side plate (lip 150) that protrudes downward from a bottom surface of the upper plate and toward the ground (Figs. 1 and 3; paragraphs 0019 and 0026).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the turf cover as taught by Stathakos to provide a vertically and laterally stable apparatus for protecting the sprinkler head from unintended impact damage.
Regarding claim 6, Sitarz fails to disclose the side plate forms a closed loop that extends about the outer periphery of the pop-up drain emitter.  Stathakos teaches the side plate (150) forms a closed loop that extends about the outer periphery of the pop-up drain emitter (200) (Figs. 1, 3, and 6; paragraphs 0019 and 0026) to enhance the lateral stability of the turf cover.  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the side plate forming a closed loop as taught by Stathakos to enhance the lateral stability of the apparatus.
Regarding claim 7, Sitarz fails to disclose the turf cover includes ribs that extend from the side plate toward the outer periphery of the pop-up drain emitter.  Stathakos teaches the turf cover (100) includes ribs (wall members 120) that extend from the side plate (150) toward the outer periphery of the pop-up drain emitter (200) (Figs. 1, 4, and 5; paragraph 0019).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the ribs as taught by Stathakos to improve the structural stability of the apparatus.  

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Rusch et al. in view of Sitarz.  
Regarding claim 1, Rusch discloses a water drainage system comprising: an underground conduit (drain pipe 100); a pop-up drain emitter (20) secured to an end of the conduit and having a lid (24) that is configured to transition from a retracted position to an advanced position to emit water from the underground conduit, where in the lid is disposed above ground in at least the advanced position; and a turf cover (horizontal cylindrical plate portion of base 22 including flange 25 as shown in Fig. 1) disposed above and adjacent to the ground and radially about an outer periphery of the pop-up drain emitter, wherein the turf cover is configured to inhibit vegetative growth radially about the outer periphery of the pop-up drain emitter (Figs. 1, 2, and 5; col. 3, lines 38 – 47; col. 4, lines 12 - 27).  Rusch fails to explicitly teach the conduit is configured to direct water away from an eavestrough that is secured to a building.  Sitarz teaches an underground conduit (15) configured to direct water away from an eavestrough (11) that is secured to a building (10) (Fig. 3; col. 2, lines 17 - 28).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed by Rusch with the eavestrough and building as taught by Sitarz to provide a source of water to be transported by the drain pipe.  
Regarding claim 4, Rusch further discloses the pop-up drain emitter (20) includes an outer rim (radially outermost surface of cap 24) that is disposed radially about the lid, and wherein a top surface of the turf cover (horizontal cylindrical plate portion of base 22 including flange 25 as shown in Fig. 1) is disposed below a lower surface of the outer rim (Figs. 1 and 5; col. 3, lines 42 - 47).

Claims 1, 5, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sitarz in view of Colo’n (US 6,209,803).
Regarding claim 1, Sitarz discloses a water drainage system comprising: an underground conduit (15) configured to direct water away from an eavestrough (11) that is secured to a building (10); and a pop-up drain emitter (cover means 21) secured to an end of the conduit and having a lid (disc 22) that is configured to transition from a retracted position to an advanced position to emit water from the underground conduit, where in the lid is disposed above ground in at least the advanced position (Figs. 1 - 3; col. 2, line 17 - col. 3, line 2).  Sitarz fails to disclose a turf cover disposed above and adjacent to the ground and radially about an outer periphery of the pop-up drain emitter, wherein the turf cover is configured to inhibit vegetative growth radially about the outer periphery of the pop-up drain emitter.  Colo’n teaches a turf cover (sprinkler head protector 10) disposed above and adjacent to the ground and radially about an outer periphery of the pop-up drain emitter (sprinkler head 25), wherein the turf cover is configured to inhibit vegetative growth radially about the outer periphery of the pop-up drain emitter (Figs. 2 and 3; col. 2, lines 17 - 54) to protect the sprinkler head from unintended impact damage.  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed by Sitarz with the turf cover as taught by Colo’n to protect the sprinkler head from unintended impact damage.  
Regarding claim 5, Sitarz fails to disclose the turf cover includes an upper plate and a side plate that protrudes downward from a bottom surface of the upper plate and toward the ground.  Stathakos teaches the turf cover (10) includes an upper plate (top surface 12) and a side plate (vertical outer side 11) that protrudes downward from a bottom surface of the upper plate and toward the ground (Figs. 1 and 3).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the turf cover as taught by Colo’n to entrap soil and grass under the protector allowing it to utilize the soil and grass as a shock absorber.
Regarding claim 6, Sitarz fails to disclose the side plate forms a closed loop that extends about the outer periphery of the pop-up drain emitter.  Colo’n teaches the side plate (11) forms a closed loop that extends about the outer periphery of the pop-up drain emitter (25) (Figs. 1 - 3) to entrap soil and grass under the protector allowing it to utilize the soil and grass as a shock absorber. It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the side plate forming a closed loop as taught by Colo’n to entrap soil and grass under the protector allowing it to utilize the soil and grass as a shock absorber.
Regarding claim 8, Sitarz fails to disclose a top surface of the upper plate is knurled.  Colo’n teaches a top surface of the upper plate (12) is knurled (the textured surface as taught by Colo’n is functionally equivalent to a knurled surface) (Fig. 2; col. 2, lines 33 - 34) to provide a non-slip surface.  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the knurled surface of the upper plate as taught by Colo’n to provide a non-slip surface.

Claims 13, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rusch et al. in view of Stathakos et al.
Regarding claims 13 and 19, Rusch fails to disclose a plurality of stakes protruding downward from a bottom surface of the upper plate, wherein the plurality of stakes is configured to anchor the turf cover to the ground.  Stathakos teaches a plurality of stakes (spikes 1040) protruding downward from a bottom surface of an upper plate (1045), wherein the plurality of stakes is configured to anchor the turf cover to the ground (Fig. 10; paragraph 0031) to improve the lateral stability of the turf cover.  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the plurality of stakes as taught by Stathakos to improve the lateral stability of the apparatus.  
Regarding claim 14, Rusch fails to disclose the plurality of stakes is substantially perpendicular to the upper plate.  Stathakos teaches the plurality of stakes (1040) is substantially perpendicular to the upper plate (1045) (Fig. 10; paragraph 0031) to improve the lateral stability of the turf cover.  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the plurality of stakes as taught by Stathakos to improve the lateral stability of the apparatus.  

Claims 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rusch et al. in view of Colo’n.  Rusch fails to disclose a top surface of the upper plate is knurled.  Colo’n teaches a top surface of the upper plate (12) is knurled (the textured surface as taught by Colo’n is functionally equivalent to a knurled surface) (Fig. 2; col. 2, lines 33 - 34) to provide a non-slip surface.  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the knurled surface of the upper plate as taught by Colo’n to provide a non-slip surface.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D ANDRISH whose telephone number is (571)270-3098. The examiner can normally be reached M-F: 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEAN D ANDRISH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



SA
12/8/2022